ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment filed 08 July 2022 has been considered.
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant’s amendment has not been entered given new claim 42 would require further search and consideration.

Further, even if Applicant’s amendment were entered, the amendments would not overcome the previous rejections of record for the following reasons.
Applicant’s arguments filed 08 July 2022 have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 102(a)(1) rejections of claims 27-28 and 41 over McGuire, Jr., Applicant argues McGuire, Jr., does not disclose the invention of claims 27-28 and 41. Specifically, Applicant argues McGuire, Jr.’s, carrier film (corresponding to the presently claimed topcoat) is not an outwardly exposed, exterior layer of the multi-layer film. Applicant further argues McGuire, Jr., does not disclose the use of sequential layers. Applicant additionally argues the topcoat of McGuire, Jr., is different than that of the topcoat layer of the present claims.
In response to Applicant’s argument that the carrier film of McGuire, Jr., is not an outwardly exposed, exterior layer of the multi-layer film, this is not found persuasive. It is unclear why Applicant is arguing the carrier film of McGuire, Jr., (corresponding to the presently claimed topcoat) is not an outwardly exposed, exterior layer of the multi-layer film. McGuire, Jr., discloses protective sheets comprising a topcoat layer, a carrier layer, and an adhesive layer ([0031]); a carrier film is on the exterior surface of the topcoat layer ([0020]) and is optionally removable ([0024]), i.e. is not required to be removed, and thus is still present. Thus, McGuire, Jr., discloses an article having the following structure: carrier film/topcoat layer/carrier layer/adhesive layer. The carrier film corresponds to the presently claimed topcoat layer; the topcoat layer corresponds to the presently claimed boundary layer; the carrier layer corresponds to the presently claimed carrier layer; and the adhesive layer corresponds to the presently claimed adhesive layer. Thus, the structure of McGuire, Jr., is: topcoat layer/boundary layer/carrier layer/adhesive layer. From this structure, it is clear the carrier film (corresponding to the claimed topcoat layer) is an outwardly exposed, exterior layer, and that the layers are sequential layers.
In response to Applicant’s argument that the carrier film and topcoat layer of McGuire, Jr., are contrary to the teachings of a topcoat layer and boundary layer of Applicant’s specification, it is noted that the broadest reasonable interpretation of “a topcoat layer” is one that is an outermost layer and “a boundary layer” is one that is sandwiched between an outermost layer and a carrier layer provided it has an M100 modulus at 60°C that is at least about 60% of the M100 modulus of the boundary layer at 25°C, the claim language is sufficiently broad to allow for the broadest reasonable interpretation as taught by McGuire, Jr. Applicant’s arguments are not commensurate in scope with the claims, as such McGuire, Jr., still reads on the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Applicant has provided no evidence, i.e. data, demonstrating the purported differences between the claimed topcoat layer and the carrier film disclosed by McGuire, Jr. (which corresponds to the claimed topcoat layer), or the purported differences between the claimed boundary layer and the topcoat layer disclosed by McGuire, Jr. (which corresponds to the claimed boundary layer). It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the McGuire, Jr., reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
In response to Applicant’s argument that the claimed topcoat layer is different from the topcoat layer of McGuire, Jr., the examiner agrees. The topcoat layer of McGuire, Jr., corresponds to the claimed boundary layer, not the topcoat layer. The carrier film of McGuire, Jr., is the layer that corresponds to the claimed topcoat layer.

Regarding the 35 U.S.C. 103 rejections of claims 27-28 over Ho in view of Hioki, Applicant argues the claimed boundary layer is “preferably essentially uncrosslinked”, but Hioki discloses the use of crosslinked layer. Applicant further argues the polycarbonate-based polyurethane of Hioki would not inherently possess the claimed M100 modulus property. The examiner respectfully disagrees.
In response to Applicant’s argument regarding Ho in view of Hioki, this is not found persuasive. Nowhere in claims 27-28 is the boundary layer required to be “essentially uncrosslinked”. This feature is not claimed in claims 27-28, and thus the prior art is not required to address it. The claims only broadly require a topcoat layer (which may be any material); a boundary layer (which may be any material, so long as the M100 modulus of the boundary layer at 60°C is at least about 60% of the M100 modulus of the boundary layer at 25°C); a carrier layer (which may be any material); and an adhesive layer (which may be any adhesive material). Nowhere in claims 27-28 is any degree of crosslinking indicated or required or not required. Applicant has provided no evidence, i.e. data, showing the purported differences between the claimed boundary layer and that of Hioki.
In response to Applicant’s argument that Hioki’s polycarbonate-based polyurethane would not possess the claimed M100 modulus, this is not found persuasive. Applicant has provided no evidence, i.e. data, demonstrating the polyurethane of Hioki would not possess the claimed property. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Hioki reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components, i.e. a topcoat layer, a boundary layer (which Applicant states is a polyurethane in [00045] of the specification, such as a polycarbonate-based polyurethane in [00054] of the specification), a carrier layer, and an adhesive layer. Therefore, the claimed properties would inherently necessarily be capable of being achieved by the prior art. If it is Applicant’s position that this would not be the case: (1) persuasive evidenced would need to be provided to support this position; and (2) it would be the Office’s position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the Applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e., naturally flow from the prior art), and thus, the burden is properly shifted back to Applicant to show that they are not.

It is noted that if Applicant’s amendment were entered, the 35 U.S.C. 112(b) rejections of claims 27-28 and 41 would be withdrawn in light of Applicant’s remarks on page 11, lines 27-30, of the remarks filed 08 July 2022, which clarifies claim 27 is claiming just the multi-layer film, not the multi-layer film applied to a substrate or article. Further, if Applicant’s amendment were entered, the objection to the specification and the objections to claims 27-28 would be withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787